Appeal from a judgment of the County Court of Chemung County (Hayden, J.), rendered July 22, 2005, convicting defendant upon his plea of guilty of the crime of driving while intoxicated.
Defendant pleaded guilty to driving while intoxicated and was *897sentenced in accordance with the plea agreement to 10 months in jail. On appeal, appellate counsel seeks to be relieved of his assignment on the ground that there are no nonfrivolous issues that can be raised on appeal. Inasmuch as defendant has completed his sentence during the pendency of this appeal and has been released from jail, his appeal is now moot (see People v Swartout, 28 AD3d 876 [2006]).
Cardona, EJ., Mercure, Rose, Lahtinen and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot.